Citation Nr: 0830614	
Decision Date: 09/10/08    Archive Date: 09/16/08

DOCKET NO.  06-11 158	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to service connection for intraocular 
hypertension.

3.  Entitlement to service connection for Bell's palsy with 
damage to the 7th cranial nerve secondary to intraocular 
hypertension.  

4.  Entitlement to service connection for low back strain, 
pain, stenosis, degenerative disc disease, and disc 
herniation.  


ATTORNEY FOR THE BOARD

April Maddox, Counsel




INTRODUCTION

The veteran had active service from July 1981 through July 
1984.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2005 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Waco, Texas. 


FINDINGS OF FACT

1.  There is competent medical evidence linking the veteran's 
current hypertension to service.

2.  There is no competent medical evidence of intraocular 
hypertension.

3.  There is no competent medical evidence of residuals of 
Bell's palsy including damage to 7th cranial nerve and no 
competent medical evidence linking the veteran's resolved 
Bell's palsy with his service or a service-connected 
disorder.

4.  There is no evidence of low back strain, pain, stenosis, 
degenerative disc disease, and disc herniation in service, or 
within one year after service, and no competent medical 
evidence linking the veteran's low back strain, pain, 
stenosis, degenerative disc disease, and disc herniation with 
his period of service.


CONCLUSIONS OF LAW

1.  Service connection for hypertension is established.  38 
U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102 3.303 
(2007).

2.  Service connection for intraocular hypertension is not 
established.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 
C.F.R. § 3.303 (2007).

3.  Service connection for Bell's palsy with damage to 7th 
cranial nerve is not established.  38 U.S.C.A. §§ 1131, 5107 
(West 2002); 38 C.F.R. § 3.303 (2007).

4.  Service connection for low back strain, pain, stenosis, 
degenerative disc disease, and disc herniation is not 
established.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 
C.F.R. § 3.303 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

This appeal arises out of the veteran's assertion that 
hypertension, intraocular hypertension, and a low back 
disorder are related to his service with the United States 
Army from July 1981 to July 1984.  He also asserts that he 
currently suffers from Bell's palsy with damage to 7th 
cranial nerve secondary to intraocular hypertension.  
Specifically, the veteran maintains that he was diagnosed 
with intraocular hypertension during service in December 
1983.  He also contends that he was first diagnosed with 
elevated blood pressure during his separation examination 
shortly after service in February 1985.  Finally, with regard 
to his claim for a back disorder the veteran asserts that his 
current back problems are related to the work he performed as 
a nurse during service, including lifting patients and heavy 
equipment.

Factual Background

A brief review of the history of this appeal is as follows.  
While the veteran's  enlistment examination is not of record, 
he denied "high or low blood pressure" and "recurrent back 
pain" during a February 1981 Report of Medical History.  
Service treatment records show that the veteran was diagnosed 
with intraocular hypertension in December 1983 and was asked 
to return in three months for a re-check.  In March 1984 the 
veteran's intraocular pressure was within normal limits.    
At the veteran's separation examination in February 1985 the 
examiner noted a normal spine and an elevated blood pressure 
reading of 170/106.  In the veteran's February 1985 Report of 
Medical History the veteran noted his history of intraocular 
hypertension and recent finding of elevated blood pressure 
but wrote that he was not currently on medication.  He denied 
"recurrent back pain" but marked "yes" in response to 
"high or low blood pressure."    

Approximately 21 years after his discharge from service the 
veteran submitted a claim for service connection for the 
various claimed disorders.  He was afforded a VA examination 
in June 2005.  During this examination the veteran reported 
that he had his first episode of Bell's palsy in 1991.  At 
that time he was treated with oral corticoids and his 
condition resolved.  He had another episode of Bell's palsy 
in August 2001 which also resolved.  The veteran also 
reported that while on active duty he was diagnosed as having 
borderline high intraocular pressure but that he was never 
diagnosed with intraocular hypertension.  The veteran also 
stated that he never required any medical treatment for his 
high intraocular pressure because it has always been either 
normal or borderline.  

The examiner diagnosed the veteran with Bell's palsy, 
resolved, with no evidence of damage to the 7th cranial nerve 
found, and hypertensive cardiovascular disease manifested by 
mild left ventricular hypertrophy.  The examiner also opined 
that the veteran's resolved Bell's palsy is not secondary to 
his history of elevated intraocular pressure as hypertension 
is not a risk factor for Bell's palsy.

The veteran was afforded another VA examination in January 
2006.  The examiner diagnosed the veteran with hypertension, 
essential and opined that the elevated blood pressure reading 
of 170/106 in the veteran's February 1985 separation 
examination was more likely than not the early manifestation 
of his current hypertension.  

Also of record are VA outpatient treatment reports dated from 
August 2004 through August 2005.  In an August 2004 report 
the veteran complained of back pain with no trauma.  He also 
reported that he was diagnosed in 1996 with degenerative disc 
disease of L-5 with ruptured disc, and L3-4 herniations.  The 
veteran stated that he had been seen by a private 
neurosurgeon, underwent magnetic resonance imaging (MRI) 
scans, and discussed surgery.  A September 2004 X-ray shows 
degenerative disk disease at L4-L4 and L5-S1 with vacuum disk 
phenomenon present.

Legal Criteria

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  
Disability which is proximately due to or the result of a 
service-connected disease or injury shall also be service-
connected.  See 38 C.F.R. § 3.310.  Generally, service 
connection requires evidence of a current disability with a 
relationship or connection to an injury or disease or some 
other manifestation of the disability during service.  Boyer 
v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).

In addition, certain chronic diseases such as hypertension 
may be presumed to have been incurred during service if they 
become disabling to a compensable degree within one year of 
separation from active duty.  38 C.F.R.  §§ 3.307, 3.309.  
Disorders diagnosed more than one year after discharge may 
still be service connected if all the evidence, including 
pertinent service records, establishes that the disorder was 
incurred in service.  38 C.F.R. § 3.303(d).

Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).

	1.  Hypertension

As above, the veteran's service treatment records show that 
he had an elevated blood pressure reading of 170/106 during 
his February 2005 separation examination.  Subsequently, the 
veteran was afforded VA examinations in June 2005 and January 
2006 which gave diagnoses of hypertension.  The January 2006 
examiner also opined that the elevated blood pressure reading 
in the veteran's February 1985 separation examination was 
more likely than not the early manifestation of his current 
hypertension.  

Given the above, the Board finds that service connection for 
hypertension is warranted.  The January 2006 VA examiner 
opined that the veteran's current hypertension is related to 
service.  With resolution of all reasonable doubt in the 
veteran's favor, it is concluded that the evidence supports 
service connection for major depressive disorder.  38 
U.S.C.A. § 5107(b).  

        2.  Intraocular Hypertension

In this case, the Board finds that service connection for 
intraocular hypertension is not in order.  There is no 
evidence of a diagnosis of intraocular hypertension in the 
claims folder.  While the veteran was noted as having 
borderline high intraocular pressure in service, he was never 
diagnosed with intraocular hypertension.  During the June 
2005 VA examination the veteran reported that he has never 
required any medical treatment for his high intraocular 
pressure because it has always been either normal or 
borderline.  As was stated earlier, current disability is 
required in order to establish service connection.  Boyer, 
210 F.3d at 1353; Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).  The veteran's claim for service connection 
implicitly includes the assertion that he has intraocular 
hypertension, but his personal opinion as a lay person not 
trained in medicine is not competent evidence needed to 
establish a diagnosis of intraocular hypertension or its 
relationship to service.  Grottveit, 5 Vet. App. at 93; 
Espiritu, 2 Vet. App. at 494.   

        3.  Bell's palsy with damage to 7th cranial nerve

In this case, the Board finds that service connection for 
Bell's palsy with damage to 7th cranial nerve is not in 
order.  There is no evidence of residuals of Bell's palsy in 
the claims folder.  Specifically, the June 2005 VA examiner 
noted that the veteran's Bell's palsy had resolved and there 
was no evidence of damage to the 7th cranial nerve.  As was 
stated earlier, current disability is required in order to 
establish service connection.  Boyer, 210 F.3d at 1353; 
Brammer, 3 Vet. App. at 225.  Also, the June 2005 VA examiner 
opined that the veteran's resolved Bell's palsy is not 
secondary to his history of elevated intraocular pressure as 
hypertension is not a risk factor for Bell's palsy.  The 
veteran's claim for service connection implicitly includes 
the assertion that he suffers from residuals of Bell's palsy, 
but his personal opinion as a lay person not trained in 
medicine is not competent evidence needed to establish a 
diagnosis of residuals of Bell's palsy or its relationship to 
service.  Grottveit, 5 Vet. App. at 93; Espiritu, 2 Vet. App. 
at 494.   

	4.  Low back strain, pain, stenosis, degenerative disc 
disease, and disc herniation

As above, the veteran's service treatment records are 
negative for a back disorder in service.  His February 1985 
separation examination showed a normal spine.  Also, in his 
February 1985 "Report of Medical History" the veteran 
denied "recurrent back pain."    

The earliest evidence of a back disorder is a VA outpatient 
treatment record dated in August 2004 in which the veteran 
complained of back pain with no trauma.  At  that time, the 
veteran also reported that he was diagnosed in 1996 with 
degenerative disc disease of L-5 with ruptured disc, and L3-4 
herniations.  A September 2004 X-ray confirms degenerative 
disk disease at L4-L4 and L5-S1 with vacuum disk phenomenon 
present.
.  
The Board finds that the preponderance of the evidence is 
against service connection for a back disorder.  First, there 
is no evidence of a back disorder in service.  As above, the 
February 1985 separation examination showed a normal spine 
and the veteran denied "recurrent back pain."  Furthermore, 
there is no evidence of a back disorder until at least 1996, 
approximately 12 years after service.  Such a lapse of time 
is a factor for consideration in deciding a service 
connection claim.  Maxson v. Gober, 230 F.3rd 1330, 1333 
(Fed. Cir. 2000).  Finally, there is no medical evidence in 
the record that links any current back disorder to an 
incident of the veteran's active military service.  

Accordingly, for the reasons stated above, the Board finds 
that the preponderance of the evidence is against the claim 
for service connection for a back disorder.  As the evidence 
is not in relative equipoise, the benefit of the doubt rule 
does not apply.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

Notice and Assistance

Upon receipt of a complete or substantially complete 
application for benefits and prior to an initial unfavorable 
decision on a claim by an agency of original jurisdiction, VA 
is required to notify the appellant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  In the notice, VA will inform the claimant which 
information and evidence, if any, that the claimant is to 
provide to VA and which information and evidence, if any, 
that VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159 (2007); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).  

The RO provided the appellant pre-adjudication notice by 
letter dated in April 2005.  Although the notice provided did 
not address either the rating criteria or effective date 
provisions that are pertinent to the appellant's claims, such 
error was harmless given that service connection is being 
denied, and hence no rating or effective date will be 
assigned.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

VA has obtained service medical records, assisted the veteran 
in obtaining evidence, afforded the veteran physical 
examinations, obtained medical opinions as to the etiology of 
some of the claimed conditions and afforded the veteran the 
opportunity to give testimony before the Board, although he 
declined to do so.  All known and available records relevant 
to the issues on appeal have been obtained and associated 
with the veteran's claims file; and the veteran has not 
contended otherwise.  

VA need not conduct an examination with respect to the back 
disorder issue decided herein because the information and 
evidence of record contains sufficient competent medical 
evidence to decide the claim. 38 C.F.R. § 3.159(c)(4). Under 
McLendon v. Nicholson, 20 Vet. App. 79 (2006), in disability 
compensation (service connection) claims, VA must provide a 
VA medical examination when there is (1) competent evidence 
of a current disability or persistent or recurrent symptoms 
of a disability, and (2) evidence establishing that an event, 
injury, or disease occurred in service or establishing 
certain diseases manifesting during an applicable presumptive 
period for which the claimant qualifies, and (3) an 
indication that the disability or persistent or recurrent 
symptoms of a disability may be associated with the veteran's 
service or with another service-connected disability, but (4) 
insufficient competent medical evidence on file for the VA to 
make a decision on the claim.

In this case, there is no competent evidence that suggests a 
causal link between the veteran's back disorder and any 
incident of active duty. Indeed, in view of the 12 year gap 
between the claimed disorder and active duty, relating the 
veteran's current back disorder to his service would be 
entirely speculative. Therefore, there is no duty to provide 
an examination or a medical opinion. 38 U.S.C.A. § 5103A(d); 
38 C.F.R. § 3.159(c)(4); McLendon, supra.

VA has substantially complied with the notice and assistance 
requirements and the veteran is not prejudiced by a decision 
on the claim at this time.


ORDER

Service connection for hypertension is granted.

Service connection for intraocular hypertension is denied.

Service connection for Bell's palsy with damage to the 7th 
cranial nerve is denied.  

Service connection for low back strain, pain, stenosis, 
degenerative disc disease, and disc herniation is denied.  



____________________________________________
M.E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


